Citation Nr: 9934737
Decision Date: 12/13/99	Archive Date: 02/08/00

DOCKET NO. 92-20 670               DATE DEC 13, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Whether new and material evidence has been presented to reopen
a claim of entitlement to service connection for an acquired
psychiatric disorder other than PTSD. 

REPRESENTATION 

Veteran represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD 

M.S. Lane, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1970 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a July 1992 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO), which denied the
veteran's claim of entitlement to service correction for an
acquired psychiatric condition, to include PTSD.

The record reflects that this case has come before the Board on two
previous occasions. In December 1993, the Board remanded this case
for readjudication by the RO. The Board noted that the veteran had
previously filed a claim of entitlement to service connection for
a "mental condition," which was denied by the RO in an October 1980
rating decision. Thus, the Board found that the issue on appeal was
more appropriately characterized as whether new and material
evidence had been submitted to reopen a claim of entitlement to
service connection for an acquired psychiatric disorder, to include
PTSD. Because the veteran had not been provided with the applicable
regulations governing the issue of new and material evidence, the
Board remanded the case so the RO could issue a Supplemental
Statement of the Case informing the veteran of these regulations.

In February 1994, the RO issued a Supplemental Statement of the
Case in which it found that new and material evidence had not been
submitted to reopen a claim of entitlement to service connection
for an acquired psychiatric disorder. The RO also separated and
denied a claim of entitlement to service connection for PTSD. 1

-------------------------------------------------------------------
1 But see Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (holding
that veteran's subsequent claim of PTSD was inextricably
intertwined with his rated claim for depressive neurosis and could
not support a separate NOD that would confer jurisdiction).

2 - 

In February 1996, the Board remanded the veteran's case for further
evidentiary development. This development was completed by the RO
and in May 1999, a Supplemental Statement of the Case was issued in
which the RO continued to deny the veteran's claims. The claims
folder was then returned to the Board for adjudication.

FINDINGS OF FACT

1. The veteran does not have a current, clear, and unequivocal
diagnosis of PTSD.

2. In October 1980, the RO denied a claim of entitlement to service
connection for a nervous condition.

3. In March 1992, the veteran filed to reopen his claim of
entitlement to service connection for an acquired psychiatric
disorder.

4. Evidence submitted since the RO's October 1980 rating decision
does not bear directly and substantially upon the specific matter
under consideration; is merely cumulative of previously submitted
evidence; and is not so significant that it must be considered in
order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303, 3.304 (1999).

2. Evidence submitted since the RO's October 1980 rating decision
is not new and material; thus, the veteran's claim of entitlement
to service connection an acquired psychiatric disorder is not
reopened. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss the
factual background underlying the veteran's claims. The Board will
then address the issue of entitlement to service connection for
PTSD. The Board will then move on to a discussion of whether new
and material evidence has been presented to reopen a claim of
entitlement to service connection for an acquired psychiatric
disorder other than PTSD.

Factual Background

Upon enlistment, the veteran reported no history of depression or
excessive worry, and no history of any nervous trouble of any sort.
An examiner noted "normal" for the veteran's psychiatric condition.

Service medical records reflect that by July 1972, the veteran
reported that he was experiencing difficultly sleeping and "poor
nerves." In September 1972, an examiner noted that the veteran was
having problems with his commander and that he should be followed
by a psychiatrist. A Physical Profile Serial Report dated in
October 1972 notes a diagnosis of "borderline schizophrenia
controlled on medication." Subsequent clinical notes dated between
October 1972 and May 1973 reflect continued treatment through
medication, and by May 1972, an examiner noted that the veteran was
doing well but that he would probably continued on medication for
the rest of his period of active duty.

In January 1974, the veteran was admitted to a hospital at Sheppard
Air Force Base (A.F.B.) in Texas. In a Narrative Summary dated in
February 1974. a physician reported that the veteran had been given
a remote tour on a small island off Okinawa in August 1973. At the
time, the veteran was reportedly very upset about having to go
because he felt that his emotional problems were often aggravated
by having to leave his family. After arriving on the island, the
veteran reportedly stopped taking his tranquilizers and initially
had no problems. However, after

- 4 - 

several months, the veteran reported that he began to feel more
anxious and was having difficulty controlling his temper. He
reportedly felt as if people had it in for him and that he was
afraid that he would lose control of himself. The veteran was
described by an examiner as having ideas of persecution with
constricted affect, depressed mood, and angry, suicidal, and
hostile thoughts. The veteran was then transferred back to the U.S.
for further treatment.

Upon his admission to the hospital at Sheppard A.F.B., the veteran
stated that he always seemed to have problems when he was separated
from his family. He further stated that he: was anxious to return
to duty and get an assignment where he could rejoin his family. The
physician determined that due to his motivation, the veteran should
be considered for continuation on active duty.

In May 1974, the veteran underwent a psychiatric evaluation. The
psychiatrist determined that while the veteran's prognosis for
military life was poor, his prognosis for civilian life was good.
The veteran was diagnosed with "occupational maladjustment,
chronic, severe, unchanged." The psychiatrist found that the
veteran manifested an inability to handle the stress of being
separated from his family, which had precipitated anxiety,
depression, suicidal thoughts, angry and hostile feelings, and an
inability to control his emotions. The psychiatrist recommended
that he be separated from service by appropriate administrative
action due to his diagnosis. In light of the psychiatrist's
recommendation, the veteran was discharged from service later that
month.

The service records reported above do not indicate that the evert
served in Vietnam at any time.

In August 1980, the veteran filed a claim of entitlement to service
connection for a mental disorder. In a neuropsychiatric examination
conducted in September 1980, the veteran reported that during
service, he was often bored and drank practically all the time. He
further reported that when he was stationed in Okinawa, he became
very depressed and experienced suicidal thoughts. The veteran
stated that following his discharge, he worked as a construction
worker, but was laid off when the work

- 5 -

ran out. He also reported several other jobs that he held since
that time. He also reported that he divorced his wife only three
months after his discharge, and that he now only saw his daughter
about four times a year. He indicated that he had since attempted
suicide on two occasions. He was reportedly admitted to a VA
hospital in Fayetteville, where he had since continued to receive
outpatient psychiatric treatment. Upon examination, the VA
psychiatrist concluded that there was no evidence of any
neuropsychiatric disease. Based on the veteran's own reported
history, the VA psychiatrist concluded that the veteran's
difficulties in service and his employment problems since service
could both be related to excessive drinking.

A VA hospital discharge summary dated in August 1980 shows that the
veteran had been admitted with alcohol problems and abnormal
behavior. A VA physician noted that the veteran appeared in a
depressed state and that he reported that he had attempted suicide
on two occasions in the past. He was reportedly seen by a VA
psychiatrist during his admission, who had determined that the
veteran was not suffering from schizophrenia, but rather from a
drug-induced psychosis with alcoholism and depression.

In an October 1980 rating decision, the RO denied service
connection for a nervous condition as there was no competent
medical evidence demonstrating that the veteran was suffering from
any neuropsychiatric disability related to his military service.
The RO determined that the veteran had experienced a situation
reaction during service, and that this represented a constitutional
or developmental condition for which service connection could not
be granted. See 38 C.F.R. 3.303(c). In a November 1980 letter, the
veteran was notified of this denial and in:formed that his nervous
condition was not a disability for which service connection could
be granted under the law.

In November 1980, the RO received VA outpatient records dated in
September 1980 and October 1980 from the VA clinic in Fayetteville.
In a Medical Certificate dated in October 1980, a VA physician
diagnosed the veteran with an anxiety reaction.

6 -

In March 1992, the veteran filed a claim of entitlement to service
connection for a psychiatric condition and PTSD.

A VA hospital report dated in April 1992 shows that the veteran was
admitted following complaints of flashbacks about Vietnam and
thoughts of killing his wife. The veteran reported that he was
having visions of dead babies in Vietnam and that he felt as if he
was reliving various Vietnam scenes. He further reported a history
of five or six blackouts following previous flashback episodes. He
indicated that because these episodes occurred so rarely, this one
worried him very much and made him feel very guilty about things he
did in the past including "killing babies." He also reported that
at the time of his admission he was feeling extremely homicidal and
was thinking of killing his wife.

In a Discharge Summary dated several days after the veteran's
admission, a VA physician reported that the veteran had later
admitted that he had lied about wanting to kill his wife in order
to gain admission. The veteran explained that he had been scared by
his flashbacks and did not want to return home. The VA physician
indicated that during his admission, the veteran behaved
appropriately and agreed to a rapid discharge. The veteran was
diagnosed with PTSD and a passive-aggressive personality disorder.

A VA outpatient reports dated between January 1992 and May 1992
reflect that the veteran was receiving psychological counseling.
During this time, the veteran reported that he experienced
flashbacks and nightmares in which he relived experiences from the
war, such as seeing body parts. In March 1992, a VA examiner noted
an assessment of panic disorder, mild PTSD, and adjustment disorder
with depressed mood.

In June 1992, the veteran submitted a signed statement in which he
reported that in August 1973, he was stationed in an island off the
coast of Japan for several months. He indicated that part of his
duties was to help maintain fighter-bombers just before their
airstrikes in Vietnam. The veteran reported that the pilots of
these bombers would occasionally stay on the island and tell
stories of destruction and

7 -

killings in Vietnam. The veteran stated that these stories reminded
him of the help he was providing in destroying the lives of women
and children, and that he was still haunted by these thoughts
today.

In a July 1992 rating decision, the RO denied a claim of
entitlement to service connection for an acquired psychiatric
disorder, to include PTSD. The RO determined that although there
was a diagnosis of PTSD of record, there was no evidence of a
confirmed stressor sufficient to support that diagnosis.

In a Substantive Appeal (VA Form 1-9) submitted in October 1992,
the veteran asserted that the stories he was told by pilots from
Vietnam had caused him a great deal of trauma. He also asserted
that his mental condition was a direct result of his role in the
Vietnam War.

In a Supplemental Statement of the Case issued in February 1994,
the RO separated the veteran's claim:into two issues. The first
issue was characterized as whether new and material evidence had
been submitted to reopen a claim of entitlement to service
connection for an acquired psychiatric disorder, and the second
issue was characterized as a claim of entitlement to service
connection for PTSD.

In February 1996, the Board remanded the veteran's case for further
development. The RO was instructed to attempt to obtain the
veteran's DD Form 214 and any available VA treatment records
between 1974 and 1980. The RO was also instructed to again attempt
to verify the existence of any stressors and to schedule the
veteran for a VA psychiatric examination to determine the nature
and etiology of any psychiatric or personality disorders.

In May 1996, in response to the Board's remand, the RO attempted to
obtain any additional VA treatment records between 1974 and 1980.
A report of contact dated in September 1997 reflects that after
several attempts to locate any additional records, none could be
found.

8 -

In December 1997, the RO received a copy of the veteran's DD Form
214, which shows that veteran's military occupational specialty to
be construction equipment operator. There is no indication ever
received any combat-related awards or decorations, and no
indication that he ever served in Vietnam.

In February 1998, a VA psychiatric examination was provided. He
again reported that experienced nightmares and flashbacks about
combat in Vietnam, and that he could not watch a war movie without
getting very angry. He also reported that he felt guilty about not
spending time with his daughter and about contributing to his
mother's death by upsetting her. Although he denied hallucination,
he reported that he sometimes thought he heard his mother's voice.
The VA psychiatrist noted that he was perplexed by some of the
veteran's comments, as he did not appear to be a reliable
historian. Although the veteran discussed Vietnam, the VA
psychiatrist noted that there was no indication that the veteran
had ever actually served in Vietnam. The VA psychiatrist also noted
that although there was some indication in the veteran's records
that he had been treated for drug abuse, this was something the
veteran reportedly did not reveal during his interview. The VA
psychiatrist noted an Axis I diagnosis of rule-out PTSD,
polysubstance abuse by history, major depression, and generalized
anxiety with a history of panic attacks. The VA psychiatrist also
noted an Axis II diagnosis of personality disorder with passive-
aggressive and borderline traits.

In August 1998, a VA psychological evaluation was conducted by two
VA psychologists. Although the VA psychologists reportedly
summarized the veteran's medical history based upon the background
noted in the February 1998 psychiatric report, there is no
indication in their report that they ever reviewed or had access to
the veteran's claims folder.

During the August 1998 psychological evaluation, several tests and
studies were conducted, the results of which reportedly typified a
diagnosis of PTSD. The VA psychologists found that the veteran
scored extremely high on a scale of anxiety- related disorders, in
combination with elevated depression, hypervigilance, and
irritability scores. The veteran's responses reportedly revealed
feelings of

- 9 -

estrangement from others, and that he had a great deal of
underlying anger that tended to be expressed by violent outbursts.
The VA psychologists concluded that, taken together, these results
were quite consistent with a profile of PTSD. The VA psychologists
also concluded that the veteran also exhibited borderline
personality disorder-like features, and that because the veteran
reported multiple traumatic experiences throughout his life, it was
difficult to determine the specific precipitant for his disorder.
The VA psychologists noted that the veteran did highlight one event
that occurred during his time in the military, although the details
of this event were not specified in their report.

In April 1999, another VA psychiatric examination was conducted.
Prior to the examination, the VA psychiatrist reportedly reviewed
the veteran's entire claims folder, with particular attention paid
to the most recent VA psychiatric and psychological reports. Upon
questioning, the veteran reported experiencing flashbacks and
dreams of people getting killed and of casualties from the war. The
veteran indicated that the source of these experiencing was the
stories he was told by pilots on the island he was stationed at
while in Okinawa. The veteran also indicated that he was never in
Vietnam.

Following examination of the veteran, the VA psychiatrist concluded
that while some of the veteran's clinical symptoms were consistent
with PTSD, this diagnosis was not supported by evidence of any
verified stressors. For that reason, the VA psychiatrist concluded
that a causal connection between the veteran's current symptoms and
his in-service stressors could not be made. The veteran was
diagnosed with polysubstance abuse by history, major depression by
history, and antisocial personality disorder as manifested by
impulsive behavior including involvement in obsessive fumbling and
fighting.

- 10 -

Entitlement to service connection for PTSD

Applicable Law and Regulations

Service Connection

In general, under pertinent law and VA regulations, service
connection may be granted if the evidence establishes that the
veteran's claimed psychiatric disability was incurred in service,
or was manifested to a compensable degree within one year after
service. 38 U.S.C.A.  1101, 1110, 1112, 1113 (West 1991). 38 C.F.R.
3.303(a), 3.307, 3.309 (1999). Notwithstanding the lack of a
diagnosis of a psychiatric disorder during service or within one
year thereafter, service connection may still be granted if all of
the evidence, including that pertinent to service, establishes that
the disease was incurred in service. 38 U.S.C.A. 1.113(b) (West
1991); 38 C.F.R. 3.303(d) (1999); Cosman v. Principi, 3 Vet. App.
503, 505 (1992).

For service connection to be awarded for PTSD, three elements must
be present: (1) a current, clear medical diagnosis of PTSD; (2)
medical evidence of a causal nexus between current symptomatology
and the claimed in-service stressor; and (3) credible supporting
evidence that the claimed in-service stressor actually occurred. 38
C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical framework
and line of reasoning for determining whether a veteran was exposed
to a recognizable stressor during service, which, as discussed
above, is an essential element in solidifying a claim for service
connection for PTSD. 6 Vet. App. 91 (1993). In Zarycki, it was
noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f),
and the applicable provisions contained in VA Manual 21-1, the
evidence necessary to establish the incurrence of a recognizable
stressor during service to support a claim of service connection
for PTSD will vary depending on whether the veteran "engaged in
combat with the enemy." See Hayes v. Brown, 5 Vet. i@pp. 60 (1993).
The determination as to whether the veteran "engaged in combat with
the enemy" is

- 11 - 

made, in part, by considering military citations that expressly
denote as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).
However, the Court has recently held that the Board may not rely
strictly on combat citations or the veteran's MOS to determine if
he engaged in combat; rather, other supportive evidence of combat
experience may also be accepted. See Dizoglio v. Brown, 9 Vet. App.
163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If
combat is affirmatively indicated, then the veteran's lay testimony
regarding claimed combat-related stressors must be accepted as
conclusive as to their actual occurrence and no further development
or corroborative evidence will be required, provided that the
veteran's testimony is found to be "satisfactory," i.e., credible,
and "consistent with the circumstances, conditions, or hardships of
such service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination
that the veteran engaged in combat but the claimed stressor is not
related to such combat, there must be independent evidence to
corroborate the veteran's statement as to the occurrence of the
claimed stressor. See Doran, 6 Vet. App. at 288-89. The veteran's
testimony, by itself, cannot, as a matter of law, establish the
occurrence of a non-combat stressor. See Dizoglio, 9 Vet. App. at
166. Further, an opinion by a mental health professional based on
a post-service examination of the veteran cannot be used to
establish the occurrence of a stressor. See Moreau v. Brown, 9 Vet.
App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

Preliminary Matters

The threshold question in any veteran's claim for service
connection is whether the claim is well grounded pursuant to 38
U.S.C.A. 5107(a). A well-grounded claim is one that is plausible,
meritorious on its own or capable of substantiation. See Murphy v.
Derwinski, 1 Vet. App. 78 (1990). In order for a claim to be well
grounded, there must be competent evidence of (1) a current
disability (a medical diagnosis); (2) incurrence or aggravation of
a disease or injury in service (lay or

- 12 -

medical evidence); (3) a nexus between the in-service injury or
disease and the current disability (medical evidence). Caluza v.
Brown, 7 Vet. App,. 498 (1995).

As an initial matter, the Board concludes that the veteran's claim
of entitlement to service connection for PTSD is well grounded. 38
U.S.C.A. 5107(a). This is based on the recent diagnoses of PTSD and
the veteran's statements as to his alleged stressor. The Board
wishes to make it clear that the veteran's statements are presumed
to be true only for the limited purpose of establishing whether the
claim is well grounded. See King v. Brown, 5 Vet. App. 19, 21
(1993).

A well-grounded claim having been submitted, VA has a duty to
assist the veteran in the development of facts pertinent to his
claim. 38 U.S.C.A. 51107. In February 1996, this case was remanded
for additional evidentiary development, which was completed by the
RO. There is now ample medical and other evidence of record, the
veteran has been provided with several recent VA examinations, and
there is no indication that there are additional records that have
not been obtained and which would be pertinent to the present
claim. Thus, the Board finds that no further development is
required in order to comply with VA's duty to assist as mandated by
38 U.S.C.A. 5107(a).

Once a well-grounded claim has been established, the Board has the
duty to assess the credibility and weight to be given to the
evidence. See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) and
cases cited therein. When there is an approximate balance of
positive and negative evidence regarding the merits of an issue,
the benefit of the doubt in resolving each such issue shall be
given to the claimant. 38 U.S.C.A. 5107(b); 38 C.F.R. 3.102 (1999).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court
stated that "a veteran need only demonstrate that there is an
'approximate balance of positive and negative evidence' in order to
prevail." To deny a claim on its merits, the preponderance of the
evidence must be against the claim. Alemany v. Brown, 9 Vet. App.
518, 519 (1996).

- 13 -

Discussion

The Board notes at the outset that its analysis of the veteran's
claim has been hampered by the inconsistencies in his presentation
to various medical providers.

During service and for almost twenty years thereafter, the veteran
never mentioned Vietnam or any stressors allegedly associated
therewith. For example, during a detailed history taken in
connection with a VA examination in September 1980, when asked if
anything in the military had bothered him, the veteran responded by
alluding to waste, giving as an example discarding rather than
repairing machinery.

In 1992, at the time he filed his claim for service connection for
PT@SD, the veteran started to mention Vietnam and indicated (or at
least led examining and treating physicians to believe) that he was
"in Vietnam" and had "killed babies" there. More recently, he has
recanted his tales of Vietnam experiences; he essentially contends
that he incurred PTSD as a result of stories he was told about the
Vietnam War while he was stationed near Okinawa.

As noted above, it is the Board's responsibility to determine
credibility. See Madden, supra. To the extent that it must choose
from among the veteran's various inconsistent statements, the Board
finds that the veteran did not serve in Vietnam. This is consistent
with the official records, which demonstrate no Vietnam service.

Thus, there is no credible evidence of record indicating that the
veteran himself was ever stationed in Vietnam or that he was ever
directly exposed to combat while on active duty. Additionally,
although the veteran has in the past made statements indicating
that he was "in Vietnam", to include having flashbacks of
experiences he purportedly had during the Vietnam War, he does not
now appear to be alleging that he was ever actually present in
Vietnam. Rather, he is now alleging that the trauma he experienced
in service was a result of the stories he heard. Thus, the Board
finds that the provisions of 38 U.S.C.A. 1154 and 38 C.F.R.
3.304(d) regarding combat veterans are not for application in this
case.

- 14 - 

As noted above, for a grant of service connection for PTSD, 38
C.F.R. 3.304(f) requires the presence of three elements: (1) a
current, clear medical diagnosis of PTSD; (2) credible supporting
evidence that the claimed in- service stressor actuary occurred;
and (3) medical evidence of a causal nexus between current
symptomatology and the specific claimed in-service stressor. Cohen,
10 Vet. App at 138. Regarding the first element, if there is a
current, clear, and unequivocal diagnosis of record from a mental-
health professional, it is presumed to have been made in accordance
with the applicable DSM criteria as to both the adequacy of the
symptomatology and the sufficiency of the stressor. Cohen, 10 Vet.
App. at 140.

As to item (2), as discussed above, if, as here, there is no combat
experience, there must be independent evidence to corroborate the
veteran's statement as to the occurrence of the claimed stressor.
See Doran, 6 Vet. App. at 288-89. Further, an opinion by a mental
health professional based on a post-service examination of the
veteran cannot be used to establish the occurrence of a stressor.
See Moreau, 9 Vet. App. at 395-96.

After carefully reviewing all of the evidence of record, the Board
finds that the veteran in this case does not have a current, clear,
and unequivocal diagnosis of PTSD. Although the Board is cognizant
that the veteran was diagnosed with PTSD during his hospitalization
in April 1992, and that psychological testing conducted in August
1998 reportedly met the diagnostic criteria for PTSD, for the
reasons expressed below the Board places much more probative weight
on the findings of the April 1999 VA psychiatrist, who thoroughly
reviewed the veteran's claims folder and specifically ruled out a
diagnosis of PTSD related to the veteran's military service. In
particular, the Board notes that the April 1999 'VA psychiatrist
determined that although some of his clinical symptoms were
consistent with PTSD, there was no evidence that the veteran
experienced any in service stressors sufficient to support a
diagnosis of PTSD.

The Board further finds that this conclusion is supported by the
earlier findings of the February 1998 VA psychiatrist, who also
indicated that while the veteran

- 15 -

appeared to exhibit symptoms consistent with PTSD, there was no
corroborative evidence of any in-service stressor.

Regarding the April 1992 diagnosis of PTSD, the Board notes that it
places very little probative value on this diagnosis, as it was
apparently based on the veteran's demonstrably false reports of
various experiences "in Vietnam". The evidence of record in this
case clearly demonstrates that the veteran was never actually in
Vietnam, and he has since acknowledged as such on several
occasions. Although the veteran later reported "flashbacks" as a
result of the stories that he allegedly heard about Vietnam, there
is no indication in the April 1992 VA hospital record that his
alleged "experiences in Vietnam" were reported as anything other
than his own first-hand accounts. Thus, the Board finds that the
April 1992 diagnosis of PTSD, which appears to have been
specifically based on an assumption that the veteran had actually
served in Vietnam, is of no probative value. See Swann v. Brown, 5
Vet. App. 229, 233 (1993) [ a diagnosis "can be no better than the
facts alleged by the appellant.   2

The Board also has placed less probative weight on the August 1998
report of the two VA psychologists, as there is no indication that
these psychologists either reviewed or had access to the veteran's
claims folder. Rather, the VA psychologists specifically noted that
they based their summary of the veteran's medical history solely on
the report of the February 1998 VA psychiatrist. That examination
report., however, specifically described the veteran as an
unreliable historian and noted that the veteran concealed his
history of substance abuse. Additionally, the February 1998 VA
psychiatrist specifically did not diagnose PTSD.

-------------------------------------------------------------
2 The Board notes that the facts in Swann to some degree parallel
those of this case. Both involve PTSD service connection claims.
Both Swann and the veteran in this case served in the United States
Air Force in non-combat capacities. Both told examiners stories of
stressors which were marred by discrepancies. Interestingly, Swann
in fact served in Vietnam for an entire year, while the veteran in
this case never served in Vietnam at all. 

- 16 -

Furthermore, the Board notes that even though the VA psychologists
noted "an event in-service" as being particularly stressful for the
veteran at the time, the psychologists failed to elaborate in their
report as to what exactly that event was. Additionally, the VA
psychologists also noted that the veteran had reported a history of
multiple traumatic events throughout the his adult life, and that
it was difficult to determine precisely which of these events could
have been the actual precipitant of his disorder. Thus, in light of
the failure of the two VA psychologists to conclusively determine
whether the veteran's "PTSD" was related to service, and because
they appeared to have not conducted an independent review of the
veteran's documented medical history, the Board finds the April
1998 report of the VA psychologists to be less probative than those
of the VA psychiatrists.

Therefore, given the depth of the April 1999 and February 1998 VA
psychiatric examination reports, which do not present a diagnosis
of PTSD, and the fact that they are based on a complete review of
the medical and historical evidence of record, the Board finds
these reports to be the most probative evidence of record.
Accordingly, as these psychiatrists determined that the veteran's
reported in-service stressors were insufficient to support a
diagnosis of PTSD, the Board concludes that the preponderance of
the evidence of record is against a finding that the veteran has
PTSD.

In summary, the Board finds that the preponderance of the competent
and probative evidence of record is against finding that the
veteran has PTSD. There is no current, clear, and unequivocal
diagnosis of PTSD in this case. There is no sufficient
corroborative evidence of an in-service stressor. Even assuming
that the veteran was in fact told traumatic stories of Vietnam by
pilots while he was serving on active duty as he claims 3, both the
February 1998 and April 1999 VA psychiatrists determined that such
stories are an insufficient stressor on which to support a
diagnosis of PTSD. The benefit sought on appeal is accordingly
denied.

----------------------------------------------------------------
3 The Board observes in passing that it is difficult to imagine how
fighter-bomber pilots stationed on Okinawa could see first-hand and
in detail the destruction they allegedly wrought, as is evidently
contended by the veteran. 

- 17 -

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for an acquired
psychiatric disorder

Applicable Law and Regulations

Service Connection

The general law pertaining to service connection for psychiatric
disabilities has been set for above.

Congenital or developmental defects such as personality disorders
are not diseases or injuries within the meaning of the applicable
legislation. 38 C.F..R. 3.303(c), 4.9.

Finality/new and material evidence

In general, RO decisions which are unappealed become final. 38
U.S.C.A. 7105; 38 C.F.R. 20.1103. The governing regulations provide
that an appeal consists of a timely filed notice of disagreement in
writing and, after a statement of the case has been furnished, a
timely filed substantive appeal. 38 C.F.R. 20.200 (1999).

A final decision cannot be reopened unless new and material
evidence is presented. Pursuant to 38 U.S.C.A. 5108, the Secretary
must reopen a finally disallowed claim when new and material
evidence is presented or secured with respect to that claim.
Knightly v. Brown, 6 Vet. App. 200 (1994). Only evidence presented
since the last final denial on any basis (either upon the merits of
the case, or upon a previous adjudication that no new and material
evidence had been presented), will be evaluated in the context of
the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not previously
submitted to agency decisionmakers which bears directly and
substantially upon the specific

- 18 -

matter under consideration; which is neither cumulative nor
redundant; and which, by itself or in connection with evidence
previously assembled, is so significant that it must be considered
in order to fairly decide the merits of the claim. 38 C.F.R.
3.156(a). In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998),
the Federal Circuit noted that new evidence could be sufficient to
reopen a claim if it could contribute to a more complete picture of
the circumstances surrounding the origin of a veteran's injury or
disability, even where it would not be enough to convince the Board
to grant a claim.

In determining whether to reopen previously and finally denied
claims, a three-step analysis was recently announced by the United
States Court of Appeals for Veterans Claims (Court). Elkins v.
West, 12 Vet. App. 209 (1999). Under the Elkins test, the Board
must first determine whether the veteran has presented new and
material evidence under 38 C.F.R. 3.156(a) (1998) in order to have
a finally denied claim reopened under 38 U.S.C.A. 5108. Second, if
new and material evidence has been presented, immediately upon
reopening the claim, the Board must determine whether, based upon
all the evidence of record in support of the claim, the claim as
reopened (as distinguished from the original claim) is well
grounded pursuant to 38 U.S.C.A. 5107(a) (West 1991). Third, if the
claim is well grounded, the Board may then proceed to evaluate the
merits of the claim but only after ensuring the VA's duty to assist
under 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled. Winters
v. West,, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence, although not
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510,
513 (1992).

Analysis

In October 1980, the RO denied the veteran's claim of entitlement
to service connection for a mental condition. That decision is
final. 38 U.S.C.A. 7105; 38 C.F.R. 20.1103; see also Evans, 9 Vet.
App. at 285. In order to reopen the

- 19 -

claim, new and material evidence must have been submitted. 38
U.S.C.A. 5018; 38 C.F.R. 3.156.

After reviewing the record, the Board is of the opinion that new
and material evidence has not been submitted sufficient to reopen
the veteran's claim of entitlement to service connection for a
psychiatric disorder. In October 1980, the RO denied the veteran's
claim on the basis that there was no competent medical evidence of
a currently diagnosed neuropsychiatric disability related to the
veteran Is military service. Although the RO acknowledged the
veteran's in-service emotional difficulties, the RO determined that
the medical evidence of record demonstrated that he was suffering
from a developmental condition for which service connection could
not be granted under the law. The RO also pointed out that the
September 1980 VA neuropsychiatric examination report did not
identify any psychiatric disability.

Since October 1980, the veteran has submitted additional VA
treatment records and examination reports, which show several
diagnoses of personality disorder. Such disorders are classified as
congenital or developmental defects for which service connection
may not be granted under the law. 38 C.F.R. 3.303(c); 4.9. Thus, as
such evidence still provides no legal basis for entitlement to
service connection, the Board concludes that it is merely
cumulative of previously submitted evidence and is not so
significant that it must be considered in order to fairly decide
the merits of the claim.

Regarding the other medical evidence of record, the Board
acknowledges that the veteran's original claim of entitlement to
service connection for a mental condition was denied, in part,
because he had failed to submit competent medical evidence of a
current diagnosis of a psychiatric disability. The Board also
recognizes that since the RO's 1980 decision, the veteran has
submitted competent medical diagnoses of major depression and
generalized anxiety disorder. Accordingly, the Board must consider
the ruling in Hodge, 155 F.3d at 1363. In Hodge, the Federal
Circuit noted that new evidence could be sufficient to reopen a
claim if it could contribute to a more complete picture of the
circumstances surrounding the origin of a veteran's

20 -

injury or disability, even where it would not be enough to convince
the Board to grant a claim.


For the limited purpose of determining whether to reopen the
veteran's claim, the Board finds that the VA outpatient reports
which identify major depression and generalized anxiety disorder
are new and material evidence, in that they bear directly and
substantially upon a specific matter under consideration and are so
significant that they must be considered in order to fairly decide
the merits of the claim.

However, in order to warrant reopening a previously and finally
disallowed claim, the Court has held that the veteran must submit
new and material evidence in regard to each essential element that
was a specified basis for the last final disallowance of the claim.
Evans, 9 Vet. App. at 284.

In the October 1980 rating decision, the RO denied the veteran's
claim of service connection for a mental condition not only on the
ground that there was no diagnosis of a psychiatric disability, but
also on the basis that there was no competent medical evidence that
the veteran's claimed mental condition was related to his emotional
difficulties in service. Since the October 1980 decision, the
veteran has submitted no competent evidence regarding this issue.
Rather, he has merely submitted several statements expressing his
own belief that his claimed psychiatric disabilities are related to
his emotional problems in service. The veteran has also submitted
statements concerning the relationship between his service and his
claimed PTSD, which have been discussed at length with respect to
that issue.

However, as a layperson, the veteran is not competent to provide a
medical diagnosis or an opinion regarding medical causation. In
Mora v. Brown, 5 Vet. y App. 211 (1993), the Court noted that lay
persons are not competent to offer medical opinions and that such
evidence does not provide a basis on[ which to reopen a claim for
service connection. In Routen v. Brown, 10 Vet. App. 183, 186,
(1997), the Court specifically stated: "[l]ay assertions of medical
causation ... cannot suffice to reopen a claim under 38 U.S.C.
5108."

- 21 -

In conclusion, the Board finds that the new evidence submitted by
the veteran does not bear directly and substantially upon the
specific matter under consideration, is merely cumulative of
previously submitted evidence, and is not so significant that t
must be addressed in order to fairly decide the merits of the
claim. Accordingly, the Board finds that new and material evidence
has not been submitted, and thus, the claim remains denied.

Additional Matter

When a claim is not well grounded, the VA does not have a statutory
duty to assist a veteran in developing facts pertinent to his
claim. 38 U.S.C.A. 5107(a). However, the VA may be obligated to
advise the claimant of the evidence needed to complete the
application. This obligation depends upon the particular facts of
the case and the extent to which the VA has previously advised the
claimant of the evidence necessary to be submitted with a VA
benefits claim. See Robinette v. Brown, 8 Vet. App. 69 (1995).

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court extended the
Robinette analysis to situations, such as the instant case, in
which new and material evidence is needed to complete an
application for VA benefits. The Court in Graves held as follows:

... when a veteran has made an application to reopen a claim and
the Secretary is on notice of evidence which may prove to be new
and material but has not been submitted with the application, the
Secretary has a duty under section 5103 to inform the claimant of
the evidence that is "necessary to complete the application." 8
Vet. App. at 525.

By this decision, the Board informs the veteran of the type of
evidence needed to reopen his claim for service connection.

- 22 -

ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence not having been submitted, the veteran's
claim of entitlement to service connection for an acquired
psychiatric disorder remains denied.

Barry F. Bohan
Member, Board of Veterans' Appeals

23 -



